Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  04/29/2021 has been entered.


Status of Claims

	Amendment filed 04/12/2021 is acknowledged. Claims 1-9,11,13-15,17-20,23,26,27,29-32 are pending.  Claims 13,20,23,26,27,29,30,31 remain withdrawn from consideration.  



	 112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
Claim 1 requires the proteins modified by replacing amino acid residue(s) to be both “similar in conformation to the starting protein” and to “have altered conformational dynamics as compared to the starting protein”.  It is unclear how the required "altered conformation dynamics" can be generated without interfering with the conformation of the starting protein. 
Please clarify via clearer claim language. 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is amended to address that the peptidogenic proteins are “obtained” rather than “designed” as originally claimed.  The scope of the term “obtaining” is not defined in specification; rather, the specification addresses proteins as being “designed” in silico and in vitro  steps.  To this end, since “obtaining” can be viewed as a mental step, the rejection of record is maintained. 

Claims 1-9,11,14,15,17-19,32 remain rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to a mental process recited in the claims include obtaining (designing) a protein, e.g., by examining a 3-D structure of a protein (as in claim 2) and replacing an amino acid residue in the representation of the protein.

The steps are able to be performed in the mind; there are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. 

Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. 
According to the Guidance, in determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself  in any other technology or technical field.  An important consideration is whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. In the instant case, the claimed invention does not pertain to any improvement in technology  or technical field



In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are insignificant  post-solution activity.  

Introducing protein(s) to an animal to generate an immune response is an insignificant post-solution activity; the step does not address treating a particular condition, or assaying a particular activity. Addressing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012), the Federal Circuit noted in in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018), that while the "claim in Mayo recited administering a thiopurine drug to a patient, the claim as a whole was not directed to the application of a drug to treat a particular disease." Id. at 1134.  Likewise, in the instant case, generating immune response generating an immune response does not address particular application or treating a particular condition.


With regard to claims 8,9,11,13-15,17-19,23 addressing steps of introducing polypeptides, collecting antibodies, the steps do not result in any practical improvement result, the steps are drawn to an insignificant post-solution activity, and merely address generic step of introducing protein to an animal and generating immune response.   Limitations which are relevant to the claimed invention and that are indicative of 

Further, the additional elements of  analytical assay steps of claims 5,6 are viewed as insignificant post-solution activities. 


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  
The generic steps of generating of proteins of interest (e.g., by administering polynucleotides encoding the protein to an animal), isolating and collecting antibodies,  are all well-known, routine, conventional generic step of introducing protein to an animal and generating immune response.  See, for example, Hemmer et al. (International Immunology, 12, 3, 2000, 375–383), or Xia et al (US 20110301101).  Likewise, with regard to limitations of claims 5, 6, addressing methods available to measure changes in conformational dynamics (claim 5) or conformations (claim 6), using  Gibbs free energy measurements to measure changes in conformational dynamics, or cross-reactive antibody binding assays to evaluate conformations are well-known 

Thus, such additional limitations are insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.
Viewed individually, these additional non-abstract claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. And when the claims are viewed as a whole, they do not confine the use of the abstract idea to a particular technological application; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment . Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also 

Claims 1-9,11,14,15,17-19,32 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2006044410 or Thai et al. (J. BIOLOGICAL CHEMISTRY, vol. 279, no. 48, 2004, 50257-50266) or Mirano-Bascos et al. (JOURNAL OF VIROLOGY., vol. 84, no. 7, 2010, 3303-3311) or  WO 2005/097179,  as evidenced by Hemmer et al. (International Immunology, 12, 3, 2000, 375–383), and further in view of Xia et al (US 20110301101), Yang et al. (Journal of Biomolecular Structure and Dynamics, 2013 Vol. 31, No. 9, 982–992), and Mohan et al.  (Biochemistry 2009, 48, 1390–1398).
 	The claims are drawn to generating an immune response by introducing proteins with at least one modified non-surface residue.  The first four references illustrate such modified proteins. 
Thai et al. (J. BIOLOGICAL CHEMISTRY, vol. 279, no. 48, 2004, 50257-50266) teach replacing non-surface residue in the core of snake toxin a resulted in increased antigen presentation efficacy by APCs (p. 50260).

WO 2005/097179 describes the stabilization of the Tat domain (reduction of conformational dynamics);  in an attempt to increase its immunogenicity. Variants obtained by replacing non-surface cysteine residues with bulkier amino acids (L, F or W; see Fig. 10 and table 1, pg. 34) demonstrated a significantly higher antibody response (p. 9-10). 
WO 2006044410 teaches immunogenic fusion protein variants with non-surface residue replacements, such as substitutions of isoleucine with valine - as in the elected species of the instant claims – see, for example, WO 2006044410, paragraph 022.  The fusion protein of  WO 2006044410 generates an immune response – see paragraphs 9,11.  

With regard to “altered conformational dynamics”, which is a characteristic of the modified proteins per instant claims, any change in amino acid residues of a protein will inevitably alter its conformational dynamics to some extent.  Although the reference does not such functional limitation, such a limitation would be inherent in the referenced proteins since they meet the structural limitations of the claims.  When the reference prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 195 USPQ 430, 433 (CCPA 1977).

With regard to intended effect of generating an immune response, inasmuch as any amino acid sequence of more than 10 residues is capable of generating immune response (see Hemmer et al. (International Immunology, 12, 3, 2000, 375–383), for example) – any of the proteins addresses in the references above (i.e., having more that 10 residues) are viewed as inherently capable of generating an immune response. 
 
The references above do not teach obtaining and administering a mixture of modified proteins.  However, with regard to introducing a mixture of polypeptides to generate an immune response (note, that the claims read on introducing at least a single protein, not necessarily a mixture), utilizing mixtures of proteins to generate immune response is well known – see Xia et al (US 20110301101), for example - and would be an obvious approach to one skilled in the art.    The skilled person once aware of the prior art and faced with the technical problem would need no inventive skill to conclude that it might be possible to generate an immune response to different epitopes 

With regard to instant claim 7, the starting protein in WO 2006044410  is an envelope protein. 

With regard to instant claims 8,11,15 and claims dependent thereupon, WO 2006044410 teaches (paragraphs 33-40) that the modified protein can be  administered to a mammal as a vector comprising a nucleic acid molecule encoding the fusion protein; suitable vectors include ribonucleic acid vectors, such as naked DNA, plasmids, viral vectors, etc. 

With regard to limitations of claims 5, 6, addressing methods available to measure changes in conformational dynamics (claim 5) or conformations (claim 6), using Gibbs free energy measurements to measure changes in conformational dynamics, or cross-reactive antibody binding assays to evaluate conformations are well-known computational and analytical methods - see Yang et al. (Journal of Biomolecular  Structure and Dynamics, 2013 Vol. 31, No. 9, 982–992), and  Mohan et al.  (Biochemistry 2009, 48, 1390–1398), respectively.  It would have been prima face obvious to one having ordinary skill in the art at the time the invention was made to include said features of measuring conformations or conformational dynamics, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396

	Further, with regard to claims 17-19,23 addressing that immune response is manifested in antibody generation, it is well established that proteins evoke generation of antibodies as a part of the immune response.  See Baker et al. (Self Nonself. 2010; 1(4): 314–322), for example.

With regard to claims 2-9,11,14,15,17-19,32, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.  

Response to arguments
In response to 

Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb